                lIN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 TOMMIE TELFAIR,                    HONORABLE JEROME B. SIMANDLE

                   Petitioner,
                                             Civil Action
      v.                                  No. 19-9379 (JBS)

 UNITED STATES OF AMERICA,
                                               OPINION
                   Respondent.



APPEARANCES:

Tommie Telfair, Petitioner pro se
#28440-050
FCI Fort Dix
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

SIMANDLE, U.S. District Judge:

     INTRODUCTION

     Tommie Telfair, a federal prisoner confined at FCI Fort

Dix, New Jersey, has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. [Docket Entry 1]. He also

moves for bail. [Docket Entry 2]. For the reasons expressed

below, this Court will dismiss the petition for lack of

jurisdiction.

     BACKGROUND

     In February 2010, a jury convicted Petitioner of conspiracy

to distribute and possession with intent to distribute one
kilogram or more of cocaine. 21 U.S.C. § 846, 841(a)(1),

(b)(1)(B); 18 U.S.C. § 2. United States v. Telfair, No. 08-cr-

0757 (D.N.J. Nov. 23, 2011). He was sentenced to 240 months

imprisonment in November 2011. See United States v. Telfair, 507

F. App’x 164, 169 (3d Cir. 2012), cert. denied, 571 U.S. 866

(2013). The United States Court of Appeals for the Third Circuit

affirmed the convictions and sentence on appeal. Id.

       Petitioner filed a motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255 in October 2013. The

Honorable Susan D. Wigenton, U.S.D.J., denied the motion on

February 17, 2016, except for Petitioner's Miranda1 claim which

was reserved pending an evidentiary hearing. Telfair v. United

States, No. 13-6585 (D.N.J. Feb. 17, 2016). The Miranda claim

was denied on September 25, 2017. Order, Telfair, No. 13-6585

(Sept. 25, 2017 Docket Entry 59). The Third Circuit denied a

certificate of appealability. Telfair v. United States of

America, No. 17-3379 (3d Cir. June 19, 2018), cert. denied, No.

18-7840 (U.S. Mar. 18, 2019). Petitioner has filed a variety of

motions and petitions seeking to overturn his conviction since

the denial of his § 2255 motion.

       Petitioner filed the instant petition challenging the

validity of his conviction under 28 U.S.C. § 2241 on April 8,




1   Miranda v. Arizona, 384 U.S. 436 (1966).
                                   2
2019. [Docket Entry 1]. He states he “takes umbrage at his

unconstitutional conspiracy-conviction and sentence” and asserts

“the underlying ‘conduct’ by which Petitioner’s conspiracy-

conviction is premised upon does not comport with the necessary

threshold ‘statutory-element’ requirements under 21 U.S.C. §

846.” [Docket Entry 1-1 at 2]. Petitioner invokes the savings

clause to challenge his conviction, arguing he is actually

innocent of the offense after the Supreme Court’s decision in

Rosemond v. United States, 572 U.S. 65 (2014). [Id. at 17].

     This matter is now ripe for disposition.

     STANDARD OF REVIEW

     Petitioner brings this petition as a pro se litigant. The

Court has an obligation to liberally construe pro se pleadings

and to hold them to less stringent standards than more formal

pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339

(3d Cir. 2011), as amended (Sept. 19, 2011) (citing Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). A pro se habeas petition and

any supporting submissions must be construed liberally and with

a measure of tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d

Cir. 1998); Lewis v. Attorney Gen., 878 F.2d 714, 721–22 (3d

Cir. 1989); United States v. Brierley, 414 F.2d 552, 555 (3d

Cir. 1969), cert. denied, 399 U.S. 912 (1970).




                                3
     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that the petitioner is not entitled to relief. 28

U.S.C. § 2254 Rule 4 (made applicable through Rule 1(b)); see

also McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v.

Ryan, 773 F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S.

1025 (1989).

     ANALYSIS

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.” Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). A challenge to the validity of

a federal conviction or sentence must be brought under 28 U.S.C.

§ 2255. See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir.

2013) (per curiam) (citing Okereke v. United States, 307 F.3d

117, 120 (3d Cir. 2002)). “[Section] 2255 expressly prohibits a

district court from considering a challenge to a prisoner's

federal sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’” Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir. 2015)

(quoting 28 U.S.C. § 2255(e)). See also In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997).

     “A § 2255 motion is inadequate or ineffective only where

the petitioner demonstrates that some limitation or procedure

                                4
would prevent a § 2255 proceeding from affording him a full

hearing and adjudication of his wrongful detention claim.”

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002)

(citations omitted). “Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of . . . § 2255.” Id. at 539 (citations omitted).

“It is the inefficacy of the remedy, not the personal inability

to use it, that is determinative.” Id. at 538 (citation

omitted); see also Okereke, 307 F.3d at 120-21.

     Petitioner argues jurisdiction is proper under § 2241

because the Supreme Court’s Rosemond decision puts him within §

2255(e)’s savings clause. In Rosemond, the Supreme Court held

that a defendant must have “advance knowledge” of a firearm’s

involvement in a crime before he may be convicted of aiding and

abetting a § 924(c) violation.2 Petitioner was not convicted of

an offense under § 924(c); instead he argues that the




2 The Court defined “advance knowledge” for purposes of § 924(c)
as “knowledge at a time the accomplice can do something with it—
most notably, opt to walk away.” Rosemond, 572 U.S. at 78. It
went on to note that “[o]f course, if a defendant continues to
participate in a crime after a gun was displayed or used by a
confederate, the jury can permissibly infer from his failure to
object or withdraw that he had such knowledge.” Id. at 78 n.9.


                                5
instructions given at his trial were “ambiguous or too general

to determine whether Petitioner’s ‘foreknowledge’ was required

to have aided and abetted” his co-conspirator’s distribution

activities. [Docket Entry 1-1 at 19].

     Rosemond’s applicability to Petitioner’s convictions is

questionable, but the Third Circuit has not addressed whether

Rosemond claims may be filed as § 2241 petitions even if

Rosemond was extended to cover claims such as Petitioner’s. See

Solomon v. Warden Lewisburg USP, 764 F. App'x 140, 140 (3d Cir.

2019) (per curiam) (“We have not yet addressed whether a claim

based on Rosemond may be brought in a § 2241 petition, but we

need not do so here because the record does not support

Solomon’s claim of actual innocence.”). See also McCrea v.

Ortiz, No. 17-4501, 2018 WL 1634395, at *3 (D.N.J. Apr. 5, 2018)

(citing cases).

     Presently in the Third Circuit, prisoners may use § 2241 to

challenge their convictions after two conditions are satisfied:

(1) there must be “a claim of actual innocence on the theory

that [the prisoner] is being detained for conduct that has

subsequently been rendered non-criminal . . . in other words,

when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’” Bruce v. Warden Lewisburg USP,

                                6
868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)). “It matters not

whether the prisoner’s claim was viable under circuit precedent

as it existed at the time of his direct appeal and initial §

2255 motion. What matters is that the prisoner has had no

earlier opportunity to test the legality of his detention since

the intervening Supreme Court decision issued.” Id.

     The Court lacks jurisdiction over Petitioner’s Rosemond

claim under § 2241 because he had a prior opportunity to raise

the claim. Rosemond was decided on March 5, 2014, at which time

Petitioner’s § 2255 motion was pending in this district. Final

order denying § 2255 motion, Telfair, No. 13-6585 (Sept. 25,

2017 Docket Entry 59). Petitioner could have amended his § 2255

motion to include a Rosemond claim before the final judgment on

his § 2255 motion was entered on September 25, 2017. Because

Petitioner had a prior opportunity to raise his Rosemond claim

in this § 2255 motion, the Court lacks jurisdiction over it

under § 2241. The Court also lacks jurisdiction over

Petitioner’s motion for bail.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.” 28 U.S.C. § 1631. The Court finds that it is not in

                                7
the interests of justice to transfer this habeas petition as

Petitioner has already filed a § 2255 motion and it does not

appear he can meet the requirements of § 2255(h) for filing a

second or successive § 2255 motion. Nothing in this opinion,

however, should be construed as prohibiting Petitioner from

seeking the Third Circuit’s permission to file on his own

successive § 2255 motion pursuant to § 2255(h) should he so

choose.

     CONCLUSION

     For the reasons stated above, the petition and motion for

bail are dismissed for lack of jurisdiction. An accompanying

Order will be entered.



June 20, 2019                        s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                                8
